department of the treasury internal_revenue_service washington d c empt and government entities division nov uniform issue list seitiep lat legend taxpayer a plan a company a amount a policy a policy b dear this letter is in response to a ruling_request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a sponsored plan a a defined_contribution_plan intended to qualify under sec_401 of the code company a serves as pension administrator and investment manager for plan a taxpayer a asserts that his failure to accomplish a timely rollover of policies a and b was caused by company a’s error in not telling him that policies a and b could have been be rolled over into another plan qualified under sec_401 of the code plan a's assets consisted of cash and two life_insurance policies dissatisfied with the investment performance of plan a under company a’s management on date taxpayer a decided to terminate plan a with respect to the cash portion of plan a company a provided taxpayer a with forms and instructions for completing a trustee to trustee transfer of the cash to taxpayer a’s ira since life_insurance policies cannot be held by an ira company a informed taxpayer a that he could forfeit the policies purchase the policies for their cash_surrender_value or receive the policies as a taxable_distribution and pay the percent withholding_tax on the distribution taxpayer a elected to receive a distribution of the life_insurance policies and roll over the cash minus amount a which was the amount needed to pay the 20-percent withholding_tax on the distribution of the life_insurance policies directly to an eligible_retirement_plan both forms were filled out accordingly to accomplish this purpose these transactions were completed in march of and plan a was terminated in february of after the lapse of the 60-day rollover period taxpayer a was informed by his tax advisors that while the life_insurance policies could not have been rolled over into an ira they may have been rolled over into another retirement_plan qualified under a of the code at the time the distribution was made taxpayer a was not a participant in any other retirement_plan qualified under a based on the above facts and representations taxpayer a requests a waiver of the day rollover requirement contained in code sec_402 for transferring distributed qualified_employee retirement_funds to an eligible_retirement_plan and rule that the retirement distribution of the life_insurance policies and amount a to taxpayer a from plan a shall not be included in taxpayer a's gross_income for tax_year sec_402 of the code provides that any amount distributed from a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income under sec_402 of the code the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 if any portion of an eligible_rollover_distribution is attributable to payments or distributions from a designated_roth_account as defined in sec_402a an eligible_retirement_plan with respect to such portion shall include only another designated_roth_account and a roth_ira sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 r b provides guidance on applying to the internal_revenue_service for a waiver of the 60-day rollover requirement contained in sec_402 of the code the procedure states that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this case taxpayer a has not presented any evidence to the service as to how any of the factors described in revproc_2003_16 affected his ability to satisfy the 60-day rollover requirements with respect to the life_insurance policies instead taxpayer a asserts that company a erred by not informing taxpayer a that the policies could have been rolled over into another retirement_plan qualified under sec_401 of the code since the policies could not be rolled over into an ira there is however no correspondence or other documentation in support of this assertion that there was another retirement_plan qualified under a into which the life_insurance policies could have been rolled over taxpayer a also argues that the irs should allow the rollover of the policies to be accomplished by treating the terminated plan a as if it had not been terminated and then transferring the policies to this restored plan be beyond the scope of revproc_2003_16 in our view such a transaction would under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of policy a policy b and amount a from plan a and thus policies a and b and amount a will not be considered a valid rollover_contribution within the meaning of sec_402 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling only applies to the taxpayer named above sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office contact if you wish to inquire about this ruling please sincerely yours ow be vole pe carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice cc
